UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4088



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODNEY LAMONT CAMERON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-01-114)


Submitted:   July 24, 2003                 Decided:   July 30, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Angela
H. Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney Lamont Cameron appeals his conviction and sentence on

a charge of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1) (2000).                   He was

sentenced to 208 months’ imprisonment, five years of supervised

release, and a $100 special assessment.               Cameron’s attorney has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), discussing the propriety of Cameron’s status as an armed

career    offender    criminal,   but       concluding   that    there   are    no

meritorious grounds for appeal.         Cameron was notified of his right

to file an additional brief, and he has done so.                 In addition to

review of the issues raised by Cameron and by his attorney, in

accordance with the requirements of Anders, we have examined the

entire record and find no meritorious issues for appeal.

     By    counsel,   as   well   as    pro    se,   Cameron    challenges     his

classification as an armed career criminal.              We have reviewed the

record    and   conclude   that   Cameron      satisfied   the    criteria     for

statutory enhancement under 18 U.S.C. § 924(e) (2000), as an armed

career criminal. United States v. Bowden, 975 F.2d 1080, 1085 (4th

Cir. 1992); United States v. Taylor, 495 U.S. 575 (1990).                       In

addition, Cameron has raised a claim of ineffective assistance of

counsel.    Such claims are not properly raised on direct appeal

where, as here, they do not appear on the face of the record.

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).


                                        2
     Accordingly, we affirm Cameron’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court   for   leave   to   withdraw     from

representation.      Counsel's motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and    argument   would    not   aid   the

decisional process.




                                                                       AFFIRMED




                                        3